Citation Nr: 9918040	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-21 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Propriety of reduction from 10 to 0 percent of the 
evaluation assigned a service-connected right ear hearing 
loss, effective April 1, 1995.

2.  Entitlement to an initial, compensable rating for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active service from November 1967 to 
September 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) December 1994 rating decision 
which reduced the rating of the veteran's service-connected 
right ear hearing loss from 10 to 0 percent, effective April 
1, 1995, granted service connection for left ear hearing 
loss, effective July 30, 1993, and assigned a noncompensable 
rating for his bilateral hearing loss, effective April 1, 
1995.

Appellate consideration of entitlement to an initial, 
compensable rating for bilateral hearing loss is held in 
abeyance pending completion of the development requested in 
the remand below.


FINDINGS OF FACT

1.  By February 1993 rating decision, the RO increased the 
rating of the veteran's service-connected right ear hearing 
loss from 0 to 10 percent.

2.  In March 1994, the RO proposed to reduce the rating of 
the veteran's service-connected right ear hearing loss from 
10 to 0 percent, notifying him of the proposed reduction at 
his address of record, and affording him a period of 60 days 
within which to provide evidence showing that compensation 
payments should continue.  

3.  By December 1994 rating decision, the RO implemented the 
proposed reduction in the evaluation of the veteran's 
service-connected right ear hearing loss, effective April 1, 
1995, finding that the February 1993 rating decision 
increasing the rating of such disability from 0 to 10 percent 
was clearly and unmistakably erroneous.

4.  The February 1993 RO rating decision increasing the 
rating of the veteran's service-connected right ear hearing 
loss from 0 to 10 percent was clearly and unmistakably 
erroneous as it misapplied the law to the facts of the case; 
thus, the 10 percent rating was properly reduced to zero 
percent.


CONCLUSION OF LAW

The February 1993 rating decision, increasing the evaluation 
of the veteran's service-connected right ear hearing loss 
from 0 to 10 percent, was clearly and unmistakably erroneous; 
therefore, the December 1994 reduction from 10 to 0 percent 
was lawful.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.105(a), (e) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By RO rating decision in October 1970, service connection was 
granted the veteran's high frequency hearing loss of the 
right ear, and it was evaluated noncompensable effective 
September 26, 1970, the day following the date of his 
separation from active service.  The zero percent rating was 
continued by RO rating decisions in June 1971 and October 
1973.

In 1993, as it does now, the pertinent law and regulation 
provided that disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The basis for evaluating defective hearing is the impairment 
of auditory acuity within the range of 1,000 to 4,000 Hertz, 
according to findings on audiology examinations.  For VA 
purposes, impairment of auditory acuity contemplates the 
organic hearing loss for speech.  38 C.F.R. § 4.87.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86.  The examinations permit a standardization of methods 
and uniform conditions, so that the performance of each 
person can be compared with that of a person having normal 
hearing acuity.  The audiometric findings provide an accurate 
basis upon which to evaluate the veteran's entitlement to 
disability compensation, as provided by 38 C.F.R. § 4.85.  

As noted above, at the time of the February 1993 RO rating 
decision, which increased the evaluation of the veteran's 
service-connected hearing loss, service connection was in 
effect only for right ear hearing loss.  Nevertheless, in 
evaluating the severity of the veteran's hearing disability 
in February 1993, the RO proceeded to evaluate that 
disability as if service connection were in effect for both 
right and left ear hearing loss.  The Board's review of the 
severity of the veteran's hearing disability, as evidenced in 
February 1993, on the same assumption does not result in 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  An evaluation of disability rating based on 
bilateral hearing loss in terms of potentially providing a 
compensable evaluation is more favorable to the veteran than 
it would be based on consideration of hearing loss in only 
one ear.  Cf. 38 C.F.R. § 3.383.

Under 38 C.F.R. § 3.105(a) (1998), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 1991).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
consistently stressed the strict nature of the concept of 
clear and unmistakable error.  Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts: 
it is not mere misinterpretation of facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable error requires that error, otherwise 
prejudicial, must appear undebatably.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors 
are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).  Clear and 
unmistakable error is a very specific and rare kind of error.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In order to determine whether the February 1993 rating 
decision contained clear and unmistakable error, the Board 
reviews the evidence that was before the rating board at that 
time.  38 C.F.R. § 3.104(a).  A determination that there was 
a clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior decision.  
Russell, 3 Vet. App. at 314.  In other words, the Board 
cannot apply the benefit of hindsight to any RO determination 
in February 1993 in determining whether clear and 
unmistakable error existed.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
Audiometric test results are translated into a numeric 
designation ranging from level I to level XI to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The Schedule for Rating Disabilities 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 to 6110.  For the purpose of rating disabilities arising 
out of a service-connected hearing loss, a mechanical 
application of the rating schedule to the numeric values 
found during audiological examination is utilized.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The most recent clinical evidence of record at the time of 
the February 1993 RO rating decision, increasing the rating 
of the veteran's service-connected right ear hearing loss 
from 0 to 10 percent, consisted of a December 1992 VA 
audiological examination report.  At that time, the veteran's 
auditory thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz 
were 25, 80, 75, and 75 decibels respectively, in the right 
ear (averaging 63 decibels), and 20, 40, 65, and 70 decibels 
respectively, on the left (averaging 48 decibels); speech 
recognition using the Maryland CNC test was 74 percent 
correct in the right ear, and 88 percent correct on the left.  

Under VA schedular standards, the audiology test results 
reported from the December 1992 VA audiological evaluation 
reveal that his hearing acuity was at level V in the right 
ear, and level II on the left.  Level II hearing in the 
better ear and level V hearing in the poorer ear warrants a 
10 percent evaluation, provided service connection is in 
effect for the hearing loss in both ears.  38 C.F.R. § 4.85, 
Diagnostic Code 6101.  Under 38 U.S.C.A. § 1160(a) and 
38 C.F.R. § 3.383, however, nonservice-connected hearing loss 
may be treated as service-connected only when a veteran is 
totally deaf in both ears; thus, nonservice-connected hearing 
loss is treated as normal (level I) hearing unless a veteran 
is totally deaf in both ears.  See Boyer v. West, 11 Vet. 
App. 477 (1998), aff'd on reconsideration, 12 Vet. App. 142 
(1999).  Consequently, as the veteran was not shown to be 
totally deaf in both ears in February 1993 and service 
connection for bilateral hearing loss was not in effect in 
his case until July 1993, it was clear, undebatable error to 
assign a compensable rating for the veteran's service-
connected right ear hearing loss under the pertinent rating 
criteria.  To be assigned a higher evaluation under VA 
schedular standards, the average pure tone thresholds and/or 
speech recognition scores would have to reflect more 
significantly impaired hearing than was evident at the time 
of the December 1992 VA audiological examination.  Based on 
the foregoing, the Board finds that the February 1993 rating 
decision increasing the rating of the veteran's service-
connected hearing loss disability from 0 to 10 percent was 
clearly and unmistakably erroneous.  

The Board finds that the only conclusion that could have been 
made in February 1993 was that the veteran was not entitled 
to a compensable evaluation for his service-connected right 
ear hearing loss.  For the RO to have found otherwise was a 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  Russell, 3 
Vet. App. at 313; Oppenheimer, 1 Vet. App. at 372.  
Therefore, the RO committed clear and unmistakable error in 
its February 1993 rating decision.  The Board stresses that, 
in December 1994, the RO did not reduce the evaluation of the 
veteran's hearing disability because of improvement in his 
ability to hear; thus, the provisions of 38 C.F.R. § 3.344 
are inapplicable to this case.

In March 1994, the RO proposed to reduce the evaluation of 
the veteran's service-connected hearing disability from 10 to 
0 percent (which would effectively result in discontinuance 
of payment of benefits) as the evidence of record did not 
demonstrate that a compensable rating for such disability was 
warranted.  In compliance with the requirements of 38 C.F.R. 
§ 3.105(e), the RO issued a rating decision proposing the 
discontinuance of compensation payments and set forth the 
reasons therefor.  Later in March 1994, he was notified at 
his address of record of the proposed 
reduction/discontinuance and was afforded a period of 60 days 
within which to submit evidence showing that compensation 
payments should continue at the present level.  No such 
evidence was received from the veteran and, by December 1994 
RO rating decision, the proposed reduction was implemented.  
By the December 1994 rating decision, he was informed that 
the rating of his service-connected hearing disability was 
not the result of improvement of his disability, but because 
the increased evaluation (from 0 to 10 percent), awarded in 
February 1993, constituted clear and unmistakable error by 
the RO.  Thus, the December 1994 RO reduction of disability 
evaluation of his service-connected hearing disability from 
10 to 0 percent was in accordance with the law.  38 C.F.R. 
§ 3.105.


ORDER

As the February 1993 rating decision, assigning a compensable 
rating for the veteran's service-connected right ear hearing 
loss disability, was clearly and unmistakably erroneous, the 
December 1994 rating decision reducing the evaluation from 10 
to 0 percent was lawful; the appeal is therefore denied to 
this extent.


	(CONTINUED ON NEXT PAGE)


REMAND

Most recently, a VA audiological examination was conducted in 
February 1999, at which time it was indicated that the 
veteran's right hearing loss was "severe" above 1,000 
Hertz; left ear hearing loss above 1,000 Hertz was moderately 
severe.  The average puretone threshold level was 68 decibels 
in the right ear and 56 decibels on the left; speech 
recognition using the Maryland CNC test was 80 percent 
correct in the right ear and 94 percent correct on the left.

As indicated above, this appeal stems from the December 1994 
RO rating decision granting service connection for bilateral 
hearing loss retroactive to July 30, 1993, and assigning it a 
noncompensable rating, effective April 1, 1995.  (As 
discussed earlier, service connection was previously in 
effect only for right ear hearing loss).  As this appeal 
stems from the rating assigned his bilateral hearing 
disability at the time of the initial award of service 
connection therefor, the propriety of the rating from the 
effective date of the award through to the time when a final 
resolution of the issue has been reached, is currently before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (1997); 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson, 12 Vet. App. at 126. 

During the pendency of the veteran's appeal, the rating 
criteria under which diseases of the ear and other sense 
organs are evaluated have been amended, effective June 10, 
1999.  38 C.F.R. § 4.85 et seq. (see 64 Fed. Reg. 25,202-10).  
It is apparent that the RO did not have an opportunity to 
evaluate the veteran's claim pursuant to the newly-amended 
regulation, of which the version most favorable to him must 
be applied.  See Karnas, 1 Vet. App. at 313.  Thus, further 
development of the medical evidence, to comply with the 
recently amended criteria is required.  

In view of the foregoing, the claim of an initial compensable 
rating for bilateral hearing loss is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected bilateral 
hearing loss disability since February 
1999.  After any necessary 
authorizations are obtained from the 
veteran, copies of all relevant VA or 
private reports of treatment should be 
obtained and incorporated into the 
claims folder.

2.  The veteran should be afforded 
another VA audiological examination to 
determine the extent and severity of his 
service-connected bilateral hearing 
loss.  All necessary testing should be 
performed.  The examination report 
should include a description of the 
findings and associated functional 
impairment.  The claims folder and the 
information necessary for the examiner 
to make findings concerning the 
evaluation of the veteran's bilateral 
hearing loss in accordance with the 
criteria effective June 10, 1999 
(38 C.F.R. § 4.85 et seq.) must be 
provided the examiner for review in 
conjunction with the examination.  

3.  The RO should then review the 
veteran's claim of an increased rating 
for bilateral hearing loss in accordance 
with new criteria referable to diseases 
of the ear and other sense organs, 
38 C.F.R. § 4.85 et seq., applying the 
criteria most favorable to the veteran.  
Karnas, 1 Vet. App. at 312-13.

4.  The RO should specifically document 
consideration of 38 C.F.R. § 3.321(b)(1) 
(1998).  See Floyd v. Brown, 9 Vet. App. 
88, 96 (1996) (the Board is precluded 
from assigning an extraschedular rating 
in the first instance).

5.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

